Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 02/18/2022 is entered.
	Claims 2-4, 6-10, 12, 14-17, 20-21, 23, 25-27, 33-35, 39-40, 42-45, 48-50, and 52 are cancelled.
Claims 1, 5, 11,13, 18-19, 22, 24, 28-32, 36-38, 41, 46-47 and 51 are pending.
	Claims 28-32, 36-38, 41, and 46-47 are withdrawn.
Claims 1, 5, 11, 13, 18-19, 22, 24, and 51 are examined in this office action.
Priority
This US 15/761,887 filed on 03/21/2018 which is a 371 of PCT/US2016/Q52962 filed on 09/21/2016 claims US Priority benefit of US Provisional 62/222,187 filed on 09/22/2015.
Response to Amendment/Arguments
	Any/all objections and rejections made in a previous office action and not repeated in this office action are withdrawn herein.  The following is the complete set of objections and/or rejections presently being applied.
Claim Objections
Claims 22 and 24 are objected to because of the following informalities:  For improved clarity the term “inactivated” should be amended to more clearly correspond to the term “knocking out” which has presently replaced the term “inactivating” in claim 19  upon which claims 22 and 24 depend.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 1, 5, 11, 13, 18-19, 22, 24, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently amended claim 1,  in lines 2-3, recites the limitation "wherein the CHO host cell has the carboxypeptidase D (CpD) gene knocked out". 
Currently amended claim 19 recites “knocking out the CpD gene”. 
The terms “knocked out” and “knocking out” often imply complete inactivation of the gene.  However, the term “knocked out” in claim 1 is unclear because the claim also recites that the CHO host cell has “at least 60% reduction of a CpD expression level” compared to wild type control.  It is unclear whether the terms “knocked out” and “knocking out” are intended to require complete inactivation.  The limitation “at least 60% reduction” would allow for at least 40% expressed/active.  The specification does not appear to provide a limiting definition for “knocked out” but discloses examples of “knockout” using CRISPR technology where activity/expression is “completely abolished”.  The specification also uses the term “knockdown” which appears to intend reduced expression but not necessarily complete inactivation.  Thus, it is unclear what is intended to be encompassed by the terms “knocked out” and “knocking out” and one of ordinary skill in the art would not be able to determine the metes and bounds of the claim. 
Further, regarding claims 11, 13, 22 and 24, the claims recite the limitation that the CpD gene is inactivated by gene deletion, addition, or substitution.  It is unclear how these claims intend to “knock out” the CpD gene using gene addition or substitution.  A gene addition or substitution may be referred to as a “knock-in” rather than a “knockout”. 
Claims 5, 11, 13, 18, 22, 24, and 51 are indefinite as they depend from claim 1 or 19 and are not remedial.  
35 U.S.C. 112(d) – maintained & updated per amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Currently amended claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 fails to include all the limitations of claim 1 upon which it depends.  Currently amended claim 19 recites  a method of producing a host cell of claim 1, wherein the method comprises knocking out the CpD gene in a CHO host cell, to produce the host cell of claim 1.  While the intended use of claim 19 is to produce the host cell of claim 1, the method does not actually require all the limitations of claim 1.  While claim 19 requires knocking out the CpD gene in a CHO cell, the claim does not actually require the CHO host cell of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
The applicants’ argument filed on 02/18/2022 has been fully considered but is unpersuasive.  The applicants argue that claim 19, as amended, includes the host cell of claim 1.  However, this argument is unpersuasive for reasons provided in the body of the rejection just above.  The claims requires knocking out the CpD gene in a CHO cell.  As presently written, claim 19 does not actually require the CHO host cell of claim 1.

Claim Rejections - 35 USC § 103 – new grounds necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Currently amended claim(s) 1, 5, 11, 13, 18-19, 22, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Parren et al (US2014/0271623 published 09/18/2014, PGPub for US Patent 10,323,081; of record), in view of Dick et al (Biotechnol Bioeng, 100, 2008, pages 1132-1134; of record), in view of Sohn et al (US2013/0323785 published 10/02/2014, of record).
Regarding claims 1 and 19, Parren et al, as evidenced by Dick et al, disclose a a method of making a CHO host cell for production of a Fc-containing protein comprising a C-terminal lysine. (See Parren ref claims 43-44 which recite:
43. A host cell which has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains.
44. The host cell of claim 43, wherein said cell is a CHO, HEK-293, PER.C6, NS0 or Sp2/0 cell.
Parren et al disclose CHO host cells for production of Fc-containing protein comprising a C-terminal lysine, where the host cell comprises an expression vector comprising nucleotide constructs encoding antibodies containing Fc domains which contain C-terminal lysines (Abstract; ref claim 46: “wherein said host cell is a CHO or HEK cell comprising a nucleotide-construct encoding a heavy chain”). 
As evidenced by Dick et al heavy chain antibodies inherently contain Fc-domains and a C-terminal sequence of proline-glycine-lysine.  Dick et al disclose host CHO cells for producing antibodies (Fc-containing protein) having a C-terminal lysine. Dick et al disclose that the sequence SLSLSPGK is common to the heavy chain of many IgG molecules and was used either in monoclonal antibody form or model peptide form as a sample to be studied in B cells and CHO cells (Page 1138, left col., para 1 and page 1134, left col., para 2).  Dick et al disclose basic carboxypeptidase activity in the cell culture and suggest such activity may be responsible for lysine cleavage of the antibodies (Page 1143, left col., para 1).  
Parren et al disclose a host cell, including a CHO cell, which has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains.  For example, Parren et al state in para [0089]:
In a further aspect, the invention relates to a host cell capable of producing an antibody variant of the invention. Such a host cell may be a cell that has been transformed or transfected with a nucleotide construct of the invention or a host cell which has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains. Examples of host cells include CHO, HEK-293, PER.C6, NS0 and Sp2/0.
However, Parren et al differs from the presently claimed invention because while it discloses a CHO host cell for production of a Fc-containing protein comprising a C-terminal lysine, wherein the host cell has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains, it does not explicitly disclose knocking out carboxypeptidase D (CpD). Further, Parren et al differs from the presently claimed invention because it does not explicitly disclose that the reduction of carboxypeptidase activity would be at least a 60% reduction of expression level compared to a host cell having a wild-type cpd gene.  However, in paragraph 0089, Parren et al explicitly states the host cell to be “a host cell which has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains” and that host cells include CHO cells.
Sohn et al disclose methods for inhibiting expression of carboxypeptidase D in host cells.  Sohn et al discloses eukaryotic cells in which KEX1 gene is knocked out by targeted gene disruption (e.g., abstract, reference claims 1 and 13, Examples 4 & 5 on pages 6 and 7). Note that KEX1 is a synonym for carboxypeptidase D. Sohn et al recite a preferred embodiment of a yeast host cell but explicitly teach CHO cells as an exemplary type of host cell to be used in their method of inactivation (e.g., para 0045).  Sohn et al disclose a 100% reduction of expression level compared to a host cell by using host cells where the KEX1 gene was deleted (knocked out).  Sohn et al recite in paragraph [0047; 057] that “In order to delete the KEX1 gene, any gene deletion methods known in the art can be used without any limitation”. 
The level of skill in the art before the effective filing date of the presently claimed invention was high.
One of ordinary skill in the art would have been motivated to include carboxypeptidase D as one of the types of carboxypeptidases to be inactivated in view of the Parren reference for the rationale of Parren et al to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains.
It would have been obvious for one of ordinary skill in the art to include carboxypeptidase D as one of the types of carboxypeptidases to be inactivated because there were a small number of carboxypeptidases known to be capable of removing C-terminal lysines from heavy chains in mammalian/CHO cells and it would have been prima facie obvious for one of ordinary skill in the art to include carboxypeptidase D as one of the types of carboxypeptidases to be inactivated.  Further, Sohn et al disclose successful knockout of carboxypeptidase D (aka KEX1) in eukaryotic cells (e.g., abstract, reference claims 1 and 13, Examples 4 & 5 on pages 6 and 7) and  explicitly teach CHO cells as an exemplary type of host cell to be used in their method of inactivation (e.g., para 0045).
Regarding claim 5 Parren et al disclose a heavy chain antibody (see para 089, above) which as evidenced by Dick et al is an Fc-containing antibody.  (Page 1138, left col., para 1 and page 1134, left col., para 2).
Regarding claims 11 and 22, Parren contemplates a host cell which has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains and Sohn et al disclose a 100% reduction of expression level compared to a host cell by using host cells where the KEX1 gene was deleted (knocked out).  Sohn et al recite in paragraph [0047; 057] that “In order to delete the KEX1 gene, any gene deletion methods known in the art can be used without any limitation”. It would have been prima facie obvious to delete the different carboxypeptidases capable of removing C-terminal lysines from heavy chains, including carboxypeptidase D which would result in a knock-out (deletion) of the gene in view of the combination of Parren and Sohn because Parren disclose successful elimination of the carboxypeptidase activity and Sohn specifically discloses elimination/deletion/knockout of the carboxypeptidase D gene.
Regarding claims 13, it is noted that the claim is drawn to a product and thus the process whereby the CpD gene is inactivated is not generally afforded patentable weight for purposes of applying prior art.  Parren contemplates a host cell which has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains and Sohn et al disclose a 100% reduction of expression level compared to a host cell by using host cells where the KEX1 gene was deleted (knocked out).  Sohn et al recite in paragraph [0047; 057] that “In order to delete the KEX1 gene, any gene deletion methods known in the art can be used without any limitation”. It would have been prima facie obvious to delete the different carboxypeptidases capable of removing C-terminal lysines from heavy chains, including carboxypeptidase D which would result in a knock-out (deletion) of the gene in view of the combination of Parren and Sohn because Parren disclose successful elimination of the carboxypeptidase activity and Sohn specifically discloses elimination/deletion/knockout of the carboxypeptidase D gene.
Regarding claim 18, Parren et al discloses a cell culture system comprising the host cell.
Regarding claim 51, Parren et al disclose a heavy chain antibody (see para 089, above).  As evidenced by Dick et al, the sequence SLSLSPGK is common to the heavy chain of many IgG molecules and was used either in monoclonal antibody form or model peptide form as a sample to be studied in B cells and CHO cells (Page 1138, left col., para 1 and page 1134, left col., para 2) which meets the limitations that the Fc-containing protein has a C-terminal sequence of proline-glycine-lysine.
The level of skill in the art was high before the effective filing date of the presently claimed invention.  
One of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have been motivated to reduce the expression of carboxypeptidases including carboxypeptidase D in mammalian host cells, including CHO cells, for the benefit that it is desirable when making therapeutic monoclonal antibodies to reduce the variation of C-terminal lysine for the rationale of consistency of product quality.  One of ordinary skill in the art would have been motivated to include carboxypeptidase D as one of the types of carboxypeptidases to be inactivated in view of the Parren reference for the rationale of Parren et al to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains.
It would have been obvious to one of ordinary skill in the art to use host cells having reduced carboxypeptidase, specifically “to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains” as suggested by Parren et al including carboxypeptidase D because it was known there were a limited number of such carboxypeptidases in the host cells used for expression of recombinant antibodies, including CHO cells.  Further, Sohn et al discloses eukaryotic cells in which KEX1 gene (a CpD gene) is knocked out by targeted gene disruption (e.g., abstract, reference claims 1 and 13, Examples 4 & 5 on pages 6 and 7).  It would have been obvious for one of ordinary skill in the art to include carboxypeptidase D as one of the types of carboxypeptidases to be inactivated because there were a small number of carboxypeptidases known to be capable of removing C-terminal lysines from heavy chains in mammalian/CHO cells and it would have been prima facie obvious for one of ordinary skill in the art to include carboxypeptidase D as one of the types of carboxypeptidases to be inactivated.  Further, Sohn et al disclose successful knockout of carboxypeptidase D (aka KEX1) in eukaryotic cells (e.g., abstract, reference claims 1 and 13, Examples 4 & 5 on pages 6 and 7) and  explicitly teach CHO cells as an exemplary type of host cell to be used in their method of inactivation (e.g., para 0045).
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the cited references before them would have had a reasonable expectation of success to knock-out/inactivate the carboxypeptidase D gene in COS cell host cells combined with expression of recombinant heavy chain antibodies to arrive at the presently claimed invention.
Response to Arguments regarding prior art
Applicant's arguments filed 02/18/2022 regarding the rejections under 35 U.S.C. 103 have been fully considered and are addressed insofar as they may pertain to the new grounds of rejection under 35 U.S.C. 103.  
Specifically, starting on page 7 of “Remarks” filed on 02/18/2022, the applicants argue that the Parren reference “is completely silent regarding a CHO host cell having the specifically claimed carboxypeptidase D gene knocked out” as recited in the presently amended claims.  Further, applicants argue that “there are 13 known members of carboxypeptidases found in most mammalian species (paragraph [0007]), and it has been previously speculated that one or more carboxypeptidases other than carboxypeptidase D are primarily responsible for Fc domain C-terminal lysine cleavage” . The applicants’ argument continues that “Parren specifically states that carboxypeptidase B and carboxypeptidase N are active in C-terminal lysine cleavage (paragraph [0068]”.  Applicants argue that “Parren does not teach or suggest that knockdown of a single carboxypeptidase, much less carboxypeptidase D, would have resulted in the claimed CHO host cell for production of a Fc-containing protein comprising a C-terminal lysine”.
However, this argument is unpersuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Parren et al disclose a CHO host cell for production of a heavy chain antibody.  As evidenced by Dick et al, heavy chain antibody is an Fc-containing protein comprising a C-terminal lysine.  Reference claim 43 of Parren recites “[a] host cell which has been genetically modified to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains”.  Reference claim 44 of Parren recites that the host cell of claim 43 is a CHO cell.  Sohn et al disclose knockdown/deletion of a carboxypeptidase D gene in a yeast host cell and suggest a CHO host cell as a preferred embodiment.  
Further, the applicants’ argument is unpersuasive because the claims as presently written use open claim language “comprising”.  The Parren reference explicitly discloses elimination of the carboxypeptidases by gene modification and specifically discloses CHO cells, and explicitly disclosing expressing constructs expressing heavy chain antibodies.  The small number of carboxypeptidases in mammalian host cells, including CHO cells suggests any one of these carboxypeptidases could be eliminated from the host cell by genetic modification.  Sohn discloses it was known to specifically knockout/delete/elimination the carboxypeptidase D gene in yeast and specifically suggest also using CHO host cells.
In addition, the applicants argue the following:
None of the additional cited references cure the deficiencies of Parren.  Specifically, Sohn teaches the production of human epidermal growth factor (hEGF), which is not a Fc-containing protein, using a host cell having a KEX1 deletion, and specifically demonstrates production of this non-Fc-containing protein using a KEX1 gene-deleted yeast strain. Even if one of ordinary skill in the art would have combined the teachings of Parren and Sohn, one would not have had a reasonable expectation of success of arriving at the claimed host cell for production of a Fc- containing protein comprising a C-terminal lysine. For instance, as demonstrated in Parren, carboxypeptidases other than carboxypeptidase D readily cleave C-terminal lysines of Fc- containing proteins. Thus, one of ordinary skill in the art reading Parren and Sohn would not have had a reasonable expectation of success that reducing expression of carboxypeptidase D would have resulted in a host cell capable of producing a Fc-containing protein comprising a C- terminal lysine due to the presence of other carboxypeptidases that readily cleave C-terminal lysines of Fc-containing proteins. 

However, this argument is unpersuasive because the primary reference Parren explicitly discloses elimination of the carboxypeptidases by gene modification and specifically discloses CHO cells, and explicitly disclosing expressing constructs expressing heavy chain antibodies.  The small number of carboxypeptidases in mammalian host cells, including CHO cells suggests any one of these carboxypeptidases could be eliminated from the host cell by genetic modification.  Sohn discloses it was known to specifically knockout/delete/elimination the carboxypeptidase D gene in yeast and specifically suggest also using CHO host cells.
In addition, the applicants argue the following:
As discussed previously, prior to the filing of the present application, it was believed that many carboxypeptidases may be responsible for C-terminal lysine cleavage of Fc-containing proteins. See, e.g., paragraph [0007] of the present application and Parren. For example, Parren states that carboxypeptidase B and carboxypeptide N are capable of C-terminal lysine cleavage. In contrast with the understanding in the field at the time the present application was filed, the subject matter of the amended claims is based, at least in part, on the surprising finding that carboxypeptidase D is the sole carboxypeptidase responsible for Fc domain C-terminal lysine processing in CHO cells (paragraph [0033]). The utility of this finding also led to the unexpected finding that a CHO host cell having at least a 60% reduction of carboxypeptidase D expression level, such as a CHO host cell having the carboxypeptidase D gene knocked out, and comprising an expression vector comprising a nucleic acid encoding the Fc-containing protein, as recited in the amended claims, enables production of a Fc-containing protein wherein substantially all expressed Fc-containing proteins have a C-terminal lysines on each Fc domain, and wherein the titer from such a host cell is not negatively impacted (paragraph [0245]). Applicant respectfully submits that such data supports the inventiveness of the full scope of the amended claims. 

Therefore, in view of the lack of teaching of the cited references, taken alone or in combination, the known presence of many carboxypeptidases in a CHO host cell capable of cleaving C-terminal lysines of Fc-containing proteins, and the unexpected findings supporting the amended claims, Applicant respectfully submits that the claims are non-obvious in view of the cited references are requests that the rejection be withdrawn. 

However, the applicants’ argument is unpersuasive because the claims as presently written use open claim language “comprising”.  The Parren reference explicitly discloses elimination of the carboxypeptidases by gene modification and specifically discloses CHO cells, and explicitly disclosing expressing constructs expressing heavy chain antibodies.  The small number of carboxypeptidases in mammalian host cells, including CHO cells suggests any one of these carboxypeptidases could be eliminated from the host cell by genetic modification.  Sohn discloses it was known to specifically knockout/delete/elimination the carboxypeptidase D gene in yeast and specifically suggest also using CHO host cells.  The applicants’ argument that the “utility of this finding also led to the unexpected finding that a CHO host cell having at least a 60% reduction of carboxypeptidase D expression level, such as a CHO host cell having the carboxypeptidase D gene knocked out, and comprising an expression vector comprising a nucleic acid encoding the Fc-containing protein, as recited in the amended claims, enables production of a Fc-containing protein wherein substantially all expressed Fc-containing proteins have a C-terminal lysines on each Fc domain, and wherein the titer from such a host cell is not negatively impacted (paragraph [0245])” is unpersuasive because the claims as presently written are drawn to a CHO host cell with a CpD knockout where that host cell comprises an expression vector comprising a nucleic acid encoding the Fc-containing protein comprising the C-terminal lysine.  As noted in the body of the rejection, the Parren reference explicitly discloses elimination of the carboxypeptidases by gene modification and specifically discloses CHO cells, and explicitly disclosing expressing constructs expressing heavy chain antibodies which as evidenced by the Dick et al reference meets the limitation of a nucleic acid encoding the Fc-containing protein comprising the C-terminal lysine.  Regarding unexpected results, the arguments of counsel cannot take the place of evidence on the record.  Further, the argument regarding unexpected results is unpersuasive because the rationale to modify the invention of Parren et al to specifically choose carboxypeptidase D as a type of carboxypeptidase to be elimination/knocked out was already present in Parren et al, for the rationale of of Parren et al to eliminate the activity of carboxypeptidases capable of removing C-terminal lysines from heavy chains.
Allowable Subject Matter
Claim 24 appears free of the prior art.
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658